United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                        FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                            No. 03-50686
                          Summary Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JESUS LORENZO MONTOYA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-02-CR-1827-ALL
                       --------------------

Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Jesus Lorenzo Montoya appeals his conviction for importation

of marijuana and possession of marijuana with intent to

distribute.    Montoya argues that the evidence fails to show that

he knew that a large quantity of marijuana was hidden in his van.

He contends that the evidence shows only he acted negligently in

agreeing to drive the van across the border, and not that he

knowingly possessed or imported marijuana.   He also contends that



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-50686
                                 -2-

the trial court erred by instructing the jury on deliberate

ignorance.

     The trial evidence was sufficient to allow a rational jury

to find that Montoya knew that there was marijuana hidden under

the floor of the van.    United States v. Del Aguila-Reyes, 722

F.2d 155, 157 (5th Cir. 1983); United States v. Cano-Guel, 167

F.3d 900, 905 (5th Cir. 1999).   Under the facts of the case, we

find no error in the trial court’s decision to give a deliberate

ignorance instruction.    United States v. Saucedo-Munoz, 307 F.3d

344, 348-49 (5th Cir. 2002).

     AFFIRMED.